Name: Council Regulation (EEC) No 4031/86 of 18 December 1986 establishing, for 1987, certain measures for the conservation and management of fishery resources, applicable to vessels flying the flag of a Member State, other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 86 Official Journal of the European Communities No L 376 /33 COUNCIL REGULATION (EEC) No 4031 / 86 of 18 December 1986 establishing, for 1987, certain measures for the conservation and management of fishery resources , applicable to vessels flying the flag of a Member State , other than Spain and Portugal, in waters falling under the sovereignty or within the jurisdiction of Spain Whereas the specific conditions governing the fishing activities of such vessels should be laid down; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057 / 82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States (*), as last amended by Regulation (EEC) No 4027 / 86 ( 2 ), as well as to the specific detailed rules drawn up in accordance with Article 164 (4 ); of the Act of Accession , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 164 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 164 of the Act of Accession , it is for the Council to decide on the fishing possibilities and the corresponding number of Community vessels which may fish in Atlantic waters falling under the sovereignty or within the jurisdiction of Spain and covered by the International Council for the Exploration of the Sea ( ICES); Whereas these possibilities are determined , with respect to species subject to the system total allowable catches and quotas , on the basis of the fishing possibilities allocated and , with respect to species not subject to the TAC system and quotas , according to the relative stability of stocks and the need to ensure their conservation; Whereas specialized fishing activities shall be carried out with the same quantitative limits as those specified for Spanish vessels authorized to carry out their fishing activities in the waters of Member States apart from Portugal ; Article 1 The number of vessels flying the flag of a Member State of the Community , other than Spain and Portugal , authorized to fish in waters falling under the sovereignty or within the jurisdiction of Spain as provided for in Article 164 of the Act of Accession and the rules governing access , shall be set out in the Annex . Article 2 This Regulation shall enter into force on 1 January 1987 . It shall be applicable until 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1986 . For the Council The President M. JOPLING ( J ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 2 ) See page 4 of this Official Journal . No L 376 / 34 Official Journal of the European Communities 31 . 12 . 86 ANNEX EEC  SPAIN I. General fishing Total number of vessels Species ICES zone0 ) Authorized fishing gear Period of fishing authorizationBasic list Period list Hake (Merluccius merluccius) VIII , IX Long-lines , trawls ( vessels over 100 grt ) year-round Monkfish (Lophius piscatomus) (Lophius boudegassa) VIII , IX Trawl year-round Megrim (Lepidorhombus whiffiagonis) (Lepidorhombus boscii) VIII , IX Trawl 10 (France) 5 (2 ) (France) year-round Norway Lobster (Nephrops norvegicas) VIII , IX Trawl year-round Pollack (Pollachius pollachius) VIII , IX Trawl year-round (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . ( 2 ) Total number of standard vessels per Member State ; standard vessels means a vessel having a brake horsepower equal to 700 horsepower (BHP). The conversion rates for vessels having a different engine power are the same as those defined in Article 158 ( 2 ) of the Act of Accession . II . Specialized fishing Total number of vessels Species ICES zone( ») Authorized fishing gear Period of fishing authorizationBasic list Period list All VIII , IX Long-lines (vessels under 100 grt ) Rods (vessels under 50 grt ) 25 10 64 year-round year-round Anchovy (Engraulis encrasicolus) as main catch VIII Seine 40 (France) between 1. 3 . and 30 . 6 . Anchovy (Engraulis encrasicolus ) as live bait VIII Seine 20 (France) between 1 . 7 . and 31 . 10 . Sardine (Sardina pilchardus) VIII Seine (vessels under 100 grt 71 (France ) 40 (France) between 1 . 1 i and 28 . 2 . and and 1 . 7 . and 31 . 12 . (') Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain . Species Quantity( tonnes) ICES zone (') Total number of vessels Period of fishing authorization Thunmdae unlimited VIII , IX Unlimited year-round t 1 ) Waters falling under the sovereignty and within the jurisdiction of the Kingdom of Spain .